Citation Nr: 1747333	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-28 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for the period from August 1, 2008, to March 31, 2016, and in excess of 30 percent from April 1, 2016, for right (major) shoulder rotator cuff injury/repair residuals, excluding periods of temporary total ratings (TTRs).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In October 2015, the Board remanded the increased rating claim on appeal, to include the extension of a TTR beyond February 28, 2013, for surgery performed on December 27, 2012.  Subsequently, in an August 2016 rating decision, the TTR extension was granted, and a 30 percent disability rating for the right shoulder was assigned, effective April 1, 2016.  When additional right shoulder surgeries were performed in September 2015 and August 2016, the RO granted additional TTRs as demonstrated in rating decisions in August 2016 and November 2016.  

As the record currently stands, the Veteran's claim for a TTR has been resolved.  That claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. 38 C.F.R. § 20.200 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of entitlement to a rating in excess of 30 percent for right shoulder rotator cuff injury/repair for the period from April 1, 2016, excluding a period of TTR, is remanded.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

For the period prior from August 1, 2008, to March 31, 2016, exclusive of periods of TTRs, the Veteran's right shoulder disorder was manifested by complaints of pain, as well as objective findings of weakness, tenderness, fatigue and limitation of motion with pain, that is compatible with no more than limitation of motion of the dominant arm to midway between the side and shoulder level; motion limited to 25 degrees from the side was not demonstrated.  


CONCLUSION OF LAW

For the period from August 1, 2008, to March 31, 2016, the criteria for a 30 percent rating for right (major) shoulder rotator cuff injury/repair residuals, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5201 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2015) and 38 C.F.R. § 3.159 (2016).  

VA's duty to notify was satisfied by a document dated in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim. VA has obtained all identified and available service and post-service treatment records.  Further, the September 2008, October 2013 and July 2015, VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and neither she nor her representative has identified any other evidence which would need to be obtained for a fair disposition of this matter.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Specific Laws and Regulations Applicable in this Case 

The Veteran's right shoulder rotator cuff injury/repair is rated as 20 percent disabling from August 1, 2008, to March 31, 2016, exclusive of TTRs, under DC 5201.  She argues that an increased rating is warranted.  That claim is discussed below.  She has also been granted, pursuant to DC 5203, a separate 20 percent rating for right shoulder dislocation as associated with her right shoulder rotator cuff disability, effective from July 24, 2015.  That issue, however, is not on appeal.  

DC 5201 provides that limitation of motion of the major arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent disability rating.  Limitation of motion of the major arm to 25 degrees from the side warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5201 (2016).  

Normal ranges of shoulder motion are defined as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to zero to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Under another possibly applicable DC, 38 C.F.R. § 4.71a, DC 5202, other impairment of the humerus warrants a 20 percent evaluation for malunion with moderate deformity for the major extremity.  When there is malunion with marked deformity, a 30 percent evaluation is warranted for the major extremity.  When there is recurrent dislocation with infrequent episodes, and guarding of movement only at shoulder level, a 20 percent evaluation is warranted for the major extremity.  When there is recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements, a 30 percent evaluation is warranted for the major joint.  When there is nonfibrous union, a 50 percent evaluation is warranted for the major joint. When there is nonunion (false flail joint), a 60 percent evaluation is warranted for the major joint.  When there is loss of head (flail shoulder), an 80 percent evaluation is warranted for the major joint.  

Background

Service connection for residuals of right shoulder rotator cuff injury/repair of the major extremity was established upon rating decision in March 2003.  A 20 percent rating was assigned and remained in effect through March 31, 2016, exclusive of TTRs.  

In pertinent part, temporary total convalescent ratings were assigned for the right shoulder disability from December 27, 2012 to December 31, 2013; from September 11, 2015 to March 31, 2016, and from August 19, 2016 to November 30, 2016.

Review of the many private and VA records over the years and through 2016 show that the Veteran has experienced ongoing right shoulder problems resulting in multiple surgeries.  There are numerous VA examination reports of the right shoulder over the years.  This includes a September 2008 report.  At that time, the Veteran complained of pain (7 out of 10) with shoulder weakness and stiffness.  While there was no shoulder instability, she experienced a daily flare-up which lasted for about an hour.  She took increasing amounts of medication to alleviate her pain.  Range of motion (ROM) of the right shoulder included forward flexion to 150 degrees, abduction to 145 degrees, and external rotation to 80 degrees.  After repetitive action, pain increased to an 8 out of 10.  The final diagnoses included residuals of right shoulder surgery, to include limitation of motion of the right shoulder with pain.  

When examined by VA in October 2013, the Veteran reported constant right shoulder pain (5 out of 10).  She experienced right arm fatigue with use, and she had no endurance strength due to muscle weakness.  ROM of the right shoulder was to 135 degrees with pain at 120 degrees on forward flexion.  After repetitive use, ROM remained at 135 degrees on forward flexion but she moaned with pain.  

At the time of VA examination in July 2015, it was noted that she continued to experience right shoulder problems.  She went to physical therapy and had had injections every three months.  Her pain was a 4 out of 10 and constant.  Right shoulder ROM was from 0 to 130 degrees with abduction from 0 to 85 degrees.  External rotation was from 0 to 50 degrees, and internal rotation was from 0 to 40 degrees.  There was evidence of pain with weight bearing.  There was tenderness or pain on palpation of the joint.  

Analysis

As already noted, the Veteran's request for a rating in excess of 30 percent for the period from April 1, 2016, exclusive of a TTR period, is the subject of the remand that follows.  As for the period from August 1, 2008, through March 31, 2016, a 20 percent rating is currently in effect, exclusive of TTRs.  

Review of the competent evidence for the period from August 1, 2008, to March 31, 2016, has shown that the Veteran's right shoulder disability, while exhibiting varying levels of pain and limitation of motion, throughout the appeal period, has shown no ankylosis, or limitation of motion to 25 degrees from the side.  However, she has experienced functional impairment including ongoing pain that restricts her arm movements, tenderness, weakness, fatigue and pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  Thus, giving the Veteran the benefit of the doubt, the Board finds that her limitation of motion, together with pain, tenderness, fatigue and weakness, on functional use, more nearly approximates right arm motion limited to midway between the side and shoulder level, thereby warranting entitlement to a 30 percent rating under DC 5201.  38 C.F.R. §§ 4.40, 4.45 (2016).  An even higher rating for pain would not be warranted because during the period in question, there was no additional uncompensated functional loss or limitation of right arm motion that can provide a basis for an even higher rating based on pain, nor was there any showing of ankylosis (DC 5200); or fibrous union of the humerus (DC 5203).  DeLuca, supra.  

In view of the foregoing, the Board concludes that for the period from April 1, 2008, to March 31, 2016, excluding TTRs, the evidence as a whole, with application of the benefit-of-the-doubt rule, supports an increase to a 30 percent rating, but no higher, for the service-connected right shoulder rotator cuff injury/repair.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  


ORDER

A 30 percent rating, but no higher, is granted for the period from April 1, 2008, to March 31, 2016, excluding TTRs, for right (major) shoulder rotator cuff injury/repair residuals, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

It is also contended that a rating in excess of 30 percent is warranted for the right shoulder disorder from April 1, 2016, excluding a TTR period.  There is a VA examination report dated August 18, 2016.  The Veteran additional right shoulder surgery (arthroscopy, extensive debridement, and redo rotator cuff repair) the following day at a private medical facility.  A private physician noted that she was able to return to work on November 11, 2016.  The record does not reflect that she has been thoroughly examined by VA since this most recent surgery.  In a September 2017 brief, it was argued that her right shoulder disability was worse than currently rated.  Complaints included limitation of motion and pain which interfered with her daily activities.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records, VA and non-VA, to specifically include those dated from August 19, 2016 to the present, should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should arrange an appropriate examination of the Veteran to determine the current severity of her right shoulder disorder.  All indicated diagnostic tests should be conducted.  

In addition to addressing the ROM of the right shoulder, the examiner is requested to specifically address the extent, if any, of functional loss of use of the shoulder due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  If possible, these findings should be portrayed in terms of degrees of additional loss of motion.  

Left shoulder range of motion findings should also be provided and both shoulders should be tested on both active and passive motion.

If the examiner is unable to assess any additional loss, a full explanation of why not should be provided.  If due to an absence of medical certainty, the examiner should advise whether the absence is personal to the examiner or to the medical community.  

3.  The claim should then be readjudicated by the AOJ.  If the benefit sought is not granted in full, the Veteran and her representative should be provided a supplemental statement of the case.  They should be afforded an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


